Citation Nr: 1206264	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an July 2003 action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for a compensable (0 percent) rating for service-connected hearing loss.  The Veteran appealed, and in April 2007 and September 2009, the Board remanded the claim.  In June 2008, the Appeals Management Center (AMC) increased his rating to 10 percent prior to March 31, 2008, and to 20 percent thereafter.  In June 2011, the Board granted the claim, to the extent that it assigned a 20 percent rating prior to March 31, 2008, and remanded the issue of entitlement to an extraschedular evaluation.  


FINDINGS OF FACT

In a statement, received in February 2012, the Veteran's representative stated that the Veteran wished to withdraw his appeal of the issue of entitlement to an increased rating for service-connected bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an extraschedular rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a)  (West 2002); 38 C.F.R. § 20.200 (2011). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011). 

The record shows that the Veteran perfected an appeal of an June 2003 rating decision that denied a compensable rating for service-connected bilateral hearing loss.  In June 2008, the AMC increased his rating to 10 percent prior to March 31, 2008, and to 20 percent thereafter.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In June 2011, the Board granted the claim, to the extent that it assigned a 20 percent rating prior to March 31, 2008, and remanded the issue of entitlement to an extraschedular evaluation.  However, in a statement, received in February 2012, the Veteran's representative stated that the Veteran wished to withdraw his appeal of the issue of "entitlement to a  higher rating for service-connected hearing loss."  Given the disposition of his claim, and when the Veteran's representative's February 2012 statement is read in context, the Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to an extraschedular rating.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.  


ORDER

The appeal of the issue of entitlement to an extraschedular rating is dismissed. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


